 
Exhibit 10.06

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of February 11, 2013, by
and between ENERGY TELECOM, INC., a Florida corporation, with headquarters
located at 3501-B N. Ponce de Leon Blvd., #393, St. Augustine, Florida 32084
(the “Company”), and Normandia Capital, a Panamanian corporation, with a mailing
address of c/o Gracin & Marlow, LLP, 405 Lexington Avenue, 26th Floor, New York,
New York 10174 (the “Investor”).


WHEREAS:
 
A.           The Investor owns 500,000 shares of the Company’s class A common
stock, $.0001 par value per share (the “Common Stock”).
 
B.           The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, the Company and the Investor shall
exchange 59,977 shares of Common Stock currently held by the Investor (the
“Exchange Shares”) for 208 shares of the Company’s Series A Preferred Stock (the
“Preferred Stock”).
 
C.           The exchange of the Exchange Shares for the Preferred Stock is
being made in reliance upon the exemption from registration provided by Section
3(a)(9) of the Securities Act of 1933, as amended (the “1933 Act”)..
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
 
1.           EXCHANGE.
 
1.1           Exchange. Subject to the satisfaction or waiver of the conditions
with respect to the Closing set forth in Sections 5 and 6 below, at the Closing
the Investor and the Company shall, pursuant to Section 3(a)(9) of the 1933 Act,
exchange the Exchange Shares for the Preferred Stock as follows (the
“Exchange”):
 
(a)           Closing. The issuance of the Preferred Stock (the “Closing”) shall
occur at the offices of Sichenzia Ross Friedman Ference LLP. The date and time
of the Closing shall be 10:00 a.m., New York time, on the first (1st) Business
Day on which the conditions to the Closing set forth in Sections 5 and 6 below
are satisfied or waived (or such later date as is mutually agreed to by the
Company and Investor).
 
(b)           Consideration. At the Closing, the Preferred Stock shall be issued
to the Investor in exchange for the Exchange Shares without the payment of any
additional consideration.
 
(c)           Delivery. In exchange for the Exchange Shares, within ten (10)
business days of receipt by the Company from the Investor (or its designee) of
the original certificate evidencing the Exchange Shares, which shall be
delivered as soon as commercially practicable following the Closing, the Company
shall deliver or cause to be delivered to the Investor certificates for the
1,874 shares of Preferred Stock. As of the Closing Date, Exchange Shares shall
be null and void and any and all rights arising thereunder shall be
extinguished.
 
2.           COMPANY REPRESENTATIONS AND WARRANTIES.
 
2.1           Authorization and Binding Obligation. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and to issue the 208 shares of Preferred Stock in accordance with
the terms hereof and thereof. The execution and delivery of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Preferred
Stock and the reservation for issuance and issuance of Common Stock issuable
upon conversion of the Preferred Stock, have been duly authorized by the
Company's Board of Directors and no further filing, consent, or authorization is
required by the Company, its Board of Directors or its stockholders. This
Agreement has been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2           No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Stock and reservation for issuance and issuance of the Common
Stock upon conversion of the Preferred Stock) will not (i) result in a violation
of the articles of incorporation or other organizational documents of the
Company or any of its subsidiaries, any capital stock of the Company or any of
its subsidiaries or bylaws of the Company or any of its subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a material adviser effect on the Company or
its subsidiaries.
 
2.3           Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Investor contained herein, the offer and
issuance by the Company of the Securities is exempt from registration pursuant
to the exemption provided by Section 3(a)(9) of the Securities Act.
 
2.4           Issuance of Securities. The issuance of the Preferred Stock is
duly authorized and upon issuance in accordance with the terms of this Agreement
and a certificate of designation for the Preferred Stock (the “Certificate of
Designation”) (collectively, the “Exchange Documents”) shall be validly issued,
fully paid and non-assessable and free from all taxes, liens, charges and other
encumbrances with respect to the issue thereof. Upon conversion of the Preferred
Stock in accordance with the Exchange Documents, the Common Stock issuable upon
such conversion, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
 
2.5           Transfer Taxes. On the Closing Date, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the Preferred Stock to be exchanged with the
Investor hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
2.6           Disclosure. The Company confirms that neither it nor any other
person acting on its behalf has provided Investor or its agents or counsel with
any information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Agreements. The Company understands and confirms that
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.
 
3.           INVESTOR’S REPRESENTATIONS AND WARRANTIES.
 
As a material inducement to the Company to enter into this Agreement and
consummate the Exchange, Investor represents, warrants and covenants with and to
the Company as follows:
 
3.1           Authorization and Binding Obligation. The Investor has the
requisite legal capacity, power and authority to enter into, and perform under,
this Agreement and to perform under the other Exchange Documents, and to
purchase the Purchase Stock being sold to such Investor hereunder and
thereunder. The execution, delivery and performance of this Agreement and
performance under the other Exchange Documents by such Investor and the
consummation by such Investor of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate, partnership or
similar action on the part of such Investor and no further consent or
authorization is required. This Agreement has been duly authorized, executed and
delivered. This Agreement has been duly executed and delivered by the Investor,
and constitute the legal, valid and binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2           Beneficial Owner. With respect to the Exchange Shares, (i) the
Investor owns, beneficially and of record, good and marketable title to the
Exchange Shares, free and clear of any taxes or encumbrances; (ii) the Exchange
Shares are not subject to any transfer restriction, other than the restriction
that the Exchange Shares have not been registered under the 1933 Act and,
therefore, cannot be resold unless registered under the 1933 Act or in a
transaction exempt from or not subject to the registration requirements of the
1933 Act; (iii) the Investor has not entered into any agreement or understanding
with any person or entity to dispose of the Exchange Shares; and (iv) at the
Closing, the Investor will convey to the Company good and marketable title to
the Exchange Shares, free and clear of any security interests, liens, adverse
claims, encumbrances, taxes or encumbrances.
 
3.3            Liens.  There are no outstanding liens, claims, offset rights, or
other encumbrances relating to the Exchange Shares.  The exchange by the
Investor and the consummation of the transactions herein, does not by itself or
with the passage of time violate or infringe upon the rights of any third
parties or result or could reasonably result in any claims against the Investor
or the Company.
 
3.4            Sale or Transfer.  Investor has not sold, assigned, conveyed,
transferred, mortgaged, hypothecated, pledged or encumbered or otherwise
permitted any lien to be incurred with respect to the Exchange Shares or any
portion thereof.
 
3.5            Proceedings.  No proceedings relating to the Exchange Shares are
pending or, to the knowledge of the Investor, threatened before any court,
arbitrator or administrative or governmental body that would adversely affect
the Investor’s right and ability to surrender and exchange the Exchange Shares.
 
3.6            Conveyance.  Investor has full legal and equitable title to the
Exchange Shares, free and clear of all liens, pledges or encumbrances of any
kind, nature or description, with full and unrestricted legal power, authority
and right to enter into this Agreement and to transfer and deliver the Exchange
Shares to the Company pursuant hereto, and upon delivery of the Exchange Shares
to Company, Company will be the owner of the Exchange Shares, free and clear of
all liens, claims, pledges or encumbrances of any kind, nature or description.
 
3.7            Action.   Investor has taken no action that would impair its
ability to transfer the Exchange Shares.
 
3.8            Interest.   No person other than the Investor has any right or
interest in the Exchange Shares.
 
3.9            Tax Consequences.  The Investor acknowledges that the purchase of
the Preferred Stock may involve tax consequences to the Investor and that the
contents of the Exchange Documents do not contain tax advice. Investor
acknowledges that it has not relied and will not rely upon the Company with
respect to any tax consequences related to the exchange of the Exchange
Shares.  The Investor assumes full responsibility for all such consequences and
for the preparation and filing of any tax returns and elections which may or
must be filed in connection with such Exchange Shares.
 
3.10          Reliance on Exemptions. The Investor understands that the
Preferred Stock being offered and exchanged in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Investor to acquire the Securities.
 
 
3

--------------------------------------------------------------------------------

 
 
3.11          No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Preferred Stock
or the fairness or suitability of the investment in the Preferred Stock nor have
such authorities passed upon or endorsed the merits of the offering of the
Preferred Stock.
 
3.12          No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the Exchange Documents to which the Investor is a
party, and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.
 
4.           COVENANTS.
 
4.1           Reasonable Best Efforts. The Company shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement. The Investor shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement.
 
4.2           Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Preferred Stock and shares of Common
Stock issuable upon conversion of the Preferred Stock may be tacked onto the
holding period of the Exchange Shares, and the Company agrees not to take a
position contrary to this Section 4.2. Upon receipt of an opinion of counsel to
the Investor, in a form reasonably acceptable to the Company, the Company agrees
to take all actions necessary to issue the Common Stock upon conversion of the
Preferred Stock without restriction, without any restrictive legend and without
the need for any additional action by the Investor, (A) following any sale of
such Common Stock pursuant to Rule 144, or (B) if such Common Stock is eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Common Stock and without volume or manner-of-sale restrictions.
 
4.3           Pledge of Securities. The Company acknowledges and agrees that the
Preferred Stock may be pledged by any holder of Securities (a “Holder“) in
connection with a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Preferred Stock to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement.
If Holder effects such a pledge of Preferred Stock, it shall not be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Exchange Document. At the
Holder’s expense, the Company hereby agrees, subject to applicable securities
laws, to execute and deliver such documentation as a pledgee of the Preferred
Stock may reasonably request in connection with a pledge of the Preferred Stock
to such pledgee by an Investor.
 
4.4           Reservation of Shares. The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, no
less than the maximum number of shares of Common Stock issuable upon conversion
of the Preferred Stock (without taking into account any limitations on the
exercise of the Preferred Stock set forth in the Certificate of Designation).
 
4.5           Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to Investor), a register for the Preferred Stock in which the Company
shall record the name and address of the person in whose name the Preferred
Stock have been issued (including the name and address of each transferee) and
the number of Common Stock shares issuable upon conversion of the Preferred
Stock held by such person. The Company shall keep the register open and
available, upon 24 hours prior written notice, during normal business hours for
inspection of any Investor or its legal representatives.
 
 
4

--------------------------------------------------------------------------------

 
 
4.6           Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Company’s transfer agent, and any subsequent transfer agent,
to issue certificates or, provided that the transfer agent is participating in
the DTC Fast Automated Securities Transfer Program, cause the transfer agent to
issue such certificates to the Investor by electronic delivery at the applicable
balance account at the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal at Custodian system to the applicable balance accounts at
DTC, registered in the name of the Investor or its respective nominee(s), for
the Common Shares into which the Preferred Shares are convertible in such
amounts as specified from time to time by the Investor to the Company upon
conversion of the Preferred Shares. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Investor.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 4.6 will be inadequate and agrees, in the event
of a breach or threatened breach by the Company of the provisions of this
Section 4.6, that the Investor shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
5.           CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.
 
The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:
 
5.1           The Investor shall have duly executed this Agreement and delivered
the same to the Company.
 
5.2           The representations and warranties of the Investor shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Investor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing Date.
 
5.3           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
6.           CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.
 
The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions (except to the extent such condition is
expressly conditional to a specific closing, in which case such condition shall
only apply to such specific closing), provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
6.1            The Company shall have duly executed and delivered this Agreement
to the Investor.
 
6.2            Each and every representation and warranty of the Company shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
 
5

--------------------------------------------------------------------------------

 
 
6.3           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the transactions
contemplated by this Agreement.
 
6.4           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
7.           MISCELLANEOUS.
 
7.1           Legends. The Investor acknowledges that the certificate(s)
representing the Preferred Stock shall each conspicuously set forth on the face
or back thereof a legend in substantially the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
7.2           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
7.3           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement.  This Agreement, to the extent delivered by means of a
facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person.  At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties.  No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.
 
 
6

--------------------------------------------------------------------------------

 
 
7.4           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
7.5           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
7.6           Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Investor, the Company, their affiliates and persons acting on their
behalf with respect to the matters discussed herein, and this Agreement,
contains the entire understanding of the parties with respect to the matters
covered herein and, except as specifically set forth herein, neither the Company
nor Investor  makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the Investor, and any
amendment to this Agreement made in conformity with the provisions of this
Section shall be binding upon the Investor.  No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.
 
7.7           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:
 
Energy Telecom, Inc.
3501-B N. Ponce de Leon Blvd., #393
St. Augustine, Florida 32084
 
with a copy (for informational purposes only) to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Telephone: (212) 930-9700
Facsimile: (212) 930-9725
Attention: James M. Turner, Esq.


If to Investor:
 
Normandia Capital
c/o Gracin & Marlow, LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174
Telephone: (212) 907-6457
Facsimile: (212) 208-4657
Attention: Leslie Marlow, Esq.
 
 
7

--------------------------------------------------------------------------------

 
 
to its address and facsimile number set forth above, or to such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender's
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.
 
7.8           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Investor. Investor may assign some or all of its rights hereunder
without the consent of the Company.
 
7.9           Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.
 
IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.
 

 
COMPANY:
   
ENERGY TELECOM, INC.
 
 
By:
____________________________
 
Name: Thomas Rickards
 
Title: Chief Executive Officer




 
INVESTOR:
   
NORMANDIA CAPITAL
 
 
By:
____________________________
 
Name:
 
Title:

 
8

--------------------------------------------------------------------------------

 
